Citation Nr: 0940666	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-23 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for basal cell 
carcinoma of the right temple. 

3.  Entitlement to service connection for coronary artery 
disease, including as secondary to hypertension. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1979 to December 1986 and from March 1988 to 
March 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, in which the benefits sought on appeal 
were previously denied. 

The issues on appeal were previously before the Board in July 
2008, when they were remanded for additional development.  

The issues of entitlement to service connection for basal 
cell carcinoma of the right temple and coronary artery 
disease are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

In his October 2005 notice of disagreement (NOD), the Veteran 
indicated that he was requesting service connection for an 
over-all skin disorder, to include an allergic condition when 
exposed to a cold environment.  The Board refers these claims 
to the RO for any necessary development.  


FINDING OF FACT

The preponderance of the medical evidence is against a 
finding that the Veteran's hypertension had its onset during 
service or within the first year after service, or is 
otherwise related to service. 




CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

As for the claim of entitlement to service connection for 
hypertension, prior to the October 2004 RO decision in the 
matter, VA sent a letter to the Veteran in August 2004 that 
informed the Veteran of what evidence is required to 
substantiate the claim, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  However, 
VA did not inform the Veteran how it determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, this decision 
confirms the RO's denial of service connection for 
hypertension and the Veteran is therefore not prejudiced in 
regards to lack of Dingess notice.  

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran.  VA provided the 
Veteran with examinations in November 2008 and April 2009.  
The VA examination reports reflect that the examiners 
reviewed the Veteran's past medical history, including his 
service treatment records, documented his current medical 
conditions, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the VA examination reports are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Pertinent law and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

In addition, certain chronic diseases, including 
hypertension, may be presumed to have incurred during service 
if they become manifested to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 
67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).
The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Service connection for Hypertension

The Veteran claims entitlement to service connection for 
hypertension. 

Under VA rating criteria, the term, hypertension, means that 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1). 

In the present case, a review of the service treatment 
records shows that the Veteran had several elevated blood 
pressure readings (BPR) during service.  In February 1984 and 
August 1984, he had BPRs of 128/90 and 138/98 (respectively) 
when he sought treatment for an elbow injury.  A May 1986 
treatment record shows the Veteran had a BPR of 160/100 when 
he presented with an ankle trauma.  In the treatment record, 
the examiner indicated concern about the Veteran's BPR.  A 
November 1986 period examination report shows the Veteran had 
BPRs of 144/100 and 118/90.  A July 1986 treatment record 
notes a BPR of 132/92, and a July 1987 examination report 
shows the Veteran had BPRs of 140/100, 120/90, and 130/88.  A 
September 1997 record shows a BPR of 128/96, and in a 
December 1997 record where the Veteran sought treatment for a 
sore lower back, his BPR was 130/90.  A January 2000 dental 
record shows that the Veteran had BPR of 139/94 when he 
presented for a tooth extraction.  

The service treatment records also contain the January 2000 
examination report prior to separation that shows the 
Veteran's heart and vascular system were evaluated as normal.  
At the time of the examination, the Veteran's BPR was 132/78.  
On the associated medical history report, the Veteran did not 
mark any symptomatology that would indicate hypertension.  On 
the report, the Veteran did indicate that he used tobacco 
products during service. 

The next pertinent medical evidence of record is a July 2006 
medical statement from Dr. T. L.  In his statement, Dr. L. 
stated that he reviewed the Veteran's service treatment 
records back to 1986 and found that it revealed he had 
hypertension as early as 1986 although the Veteran did not 
begin to receive treatment for hypertension until January 
2004.  Dr. L., however, did not provide a rationale in 
support of his opinion. 

In November 2008, the Veteran was afforded a VA examination 
in conjunction with his hypertension claim.  In the 
examination report, the examiner noted the Veteran's 
inservice and post-service medical history, positive family 
history of hypertension (mother, sister and brother) and 
history of tobacco use.  Based on the findings, the examiner 
opined that the Veteran's hypertension "is less likely 
related to or due to the isolated readings of slightly 
elevated blood pressure readings while he was in service."  
Rather, the examiner found that it was more likely rated to 
"chronic tobacco smoking and positive history of 
hypertension and heart disease in the family." 

The Veteran was afforded another VA examination in April 
2009.  In that examination report, the examiner noted a 
similar history to the one reported above.  The examiner 
found that the isolated elevated blood pressure readings in 
service were related to pain and sickness at the time of 
those treatments and not result of his service.  The examiner 
concluded that the etiology of the Veteran's hypertension is 
primarily hereditary. 

Based on a review of the record, the Board finds that the 
preponderance of the evidence does not support a finding that 
hypertension was incurred in service. 

The medical evidence does not show that the Veteran had 
hypertension as defined by VA regulations upon his separation 
from service or within the first year after discharge.  See 
38 C.F.R. § 3.303.  Although the Veteran contends that 
hypertension has been present since his period of service and 
related thereto, his statements do not equate to a competent 
medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Notably, hypertension is a disorder that 
is demonstrated through the results of blood pressure testing 
taken two or more times on at least three different days, and 
the Board observes that the criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (hypertension) do not contemplate any 
symptoms that would be capable of lay observation.

As the Veteran's hypertension was not shown during service or 
for the first year thereafter, service connection can only be 
granted if there is some medical evidence linking the current 
condition to service.  Here, the preponderance of the medical 
evidence is against such a relationship.  

The greater weight of medical evidence that addressed the 
issue of etiology for hypertension is contained in the 
November 2008 and April 2009 VA examiners' negative nexus 
opinions, as opposed to the July 2004 opinion from Dr. L.  
Although the Board is not free to ignore the opinions of a 
treating medical provider, it is free to weigh the probative 
value of that opinion against other medical evidence of 
record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

Each medical opinion is based on a review of the Veteran's 
service treatment records; however, only the VA examiners 
cited the Veteran's post-service history, the positive family 
history for hypertension and the Veteran's history of tobacco 
use.  Moreover, both the VA examiners have provided a 
rationale in support of their opinions.  The November 2008 VA 
examiner found that the Veteran's hypertension was likely 
hereditary and related to his smoking use as opposed to 
isolated high BPRs during service.  Similarly, the April 2009 
VA examiner found that the etiology of the Veteran's 
hypertension was hereditary because the elevated BPRs during 
service were mostly caused by whatever stressor he was 
experiencing at the time of documentation (e.g.,  tooth 
extraction, ankle trauma, back injury, etc.).  

In contrast, Dr. L. did not provide any rationale for his 
conclusion that hypertension was related to service, and 
failed to account for the Veteran's smoking habit and family 
history of hypertension.  See Hernandez- Toyens v. West, 11 
Vet. App. 379, 382 (1998) (the failure of the health care 
provider to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence); see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion.").  Since the VA examiners' opinions 
are based on reasoned analysis of the record, the Board finds 
that the weight of the VA examiners' opinions is far greater 
than that of Dr. L.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (The Board may favor the opinion of one competent 
medical expert over that of another when there are adequate 
reasons and bases to support the determination reached).

The Board notes the Veteran's contention in his September 
2009 correspondence that the November 2008 VA examiner 
incorrectly found that his hypertension was likely related to 
chronic smoking and positive history of heart disease.  The 
Veteran pointed out that unlike his family, he developed 
blood pressure problems earlier in life.  He also stated that 
he rarely smoked, if at all, while on active duty and there 
were long periods of time where he did not smoke at all.  
This argument can also be applied to the later April 2009 VA 
examiner's opinion.  Regardless, the Board does not find the 
Veteran's arguments persuasive.  Although the Veteran is 
competent to attest to facts surrounding his claim, as a lay 
person, he is not competent to offer opinions that require 
medical knowledge.  See Espiritu, 2 Vet. App. at 494-95.   
Here, the facts are not in dispute that he smoked during 
service (as indicated on the January 2000 medical history 
report) and he has a positive family history of hypertension.  
Therefore, to the extent that his argument contains an 
opinion to overcome the VA examiners' conclusions regarding 
as to the medical etiology of his hypertension, this is 
simply not competent or persuasive evidence.  

In sum, the evidence does not show that hypertension was 
incurred during service or within the first year after 
service.  Further, the preponderance of the evidence against 
the claim is more probative and of greater weight.  Based on 
the foregoing, the Board finds that service connection for 
hypertension is not warranted.  It is the judgment of the 
Board that the preponderance of the evidence is against the 
claim, and there is no benefit of the doubt that could be 
resolved in the Veteran's favor.  See 38 C.F.R. §§ 3.102; 
Ortiz, 274 F.3d at 1365.  The claim must be denied.  


ORDER

Entitlement to service connection for hypertension is denied. 


REMAND

The Board regrets remanding this case a second time; however, 
such is necessary for proper evidentiary development of the 
Veteran's claim.

In its July 2008 remand, the Board instructed the RO/AMC to 
schedule the Veteran for a VA examination to determine the 
nature and etiology of his basal cell carcinoma of the right 
temple and cardiac disability.  Specifically, the Board 
instructed the RO/AMC to arrange the Veteran's claim folder 
to be reviewed by a VA examiner for the purpose of obtaining 
medical opinions as to whether it is at least as likely as 
not that the Veteran's basal cell carcinoma of the right 
temple began during service; and whether his cardiac disease 
began during service, or is proximately due to or the result 
of his hypertension, or is otherwise related to his period of 
service as opposed to some other factor or factors. 

The Veteran was afforded a VA examination in November 2008 to 
address the question of etiology of his basal cell carcinoma 
of the right temple.  Based on a review of the record and 
examination findings, the examiner concluded that she could 
not provide a medical opinion without resorting to mere 
speculation.  She found that there was no evidence in the 
service treatment recordsthat he received treatment for any 
skin lesions.  However, a service treatment record dated in 
April 1998 indicates the presence of a 2 cm hyper-pigmented 
patch on the right temple diagnosed as sebaceous keratosis, 
and records dated in April 1999 and May 1999 reference the 
fact that the Veteran had precancerous lesions removed in the 
prior year.  Additionally, the Veteran's January 2000 report 
of examination prior to separation references the fact that 
the Veteran had a cyst removed from his back.  

In light of the examiner's failure to consider pertinent 
evidence in the claims folder, the Board finds that the 
November 2008 VA skin examination report is of little 
probative value.  See Bloom, supra; see also Swann v. Brown, 
5 Vet. App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value).  Accordingly, a remand is necessary 
for the purposes of obtaining another medical opinion as to 
the Veteran's claim for service connection for basal cell 
carcinoma of the right temple.  

With respect to the claim for a cardiac disability, the 
record shows that in November 2008 the AMC scheduled the 
Veteran for a VA examination and arranged for the Veteran's 
claim folder to be reviewed by a VA examiner.  Even though 
the November 2008 examiner reported the Veteran's medical 
history and findings pertaining to his cardiac condition, she 
did not provide an opinion as to the etiology of his cardiac 
disability. The Veteran was scheduled for another VA 
examination in April 2009.  It appears, however, that the 
April 2009 examiner did not provide a medical opinion as to 
whether the Veteran's cardiac condition began during service 
or was otherwise related to service.  Additionally, although 
the April 2009 VA examiner provided a negative nexus opinion 
with regard to whether the cardiac disability was caused by 
hypertension, in the hypertension examination, the examiner 
noted that a 2003 coronary stent implant (treatment for 
coronary artery disease) was related to the Veteran's 
hypertension.  This finding contradicts the examiner's 
negative nexus opinion. 

Since the April 2009 examiner failed to discuss whether the 
Veteran's cardiac condition began during service or is 
otherwise related to service, and the examiner's findings are 
contradictory as to whether the disability is not related to 
his hypertension, another medical opinion from a VA examiner 
is necessary for the claim for service connection for a 
cardiac disability.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  Id. 
at 270-1.  As the previous request did not comply with the 
instructions of the Board's July 2008 remand, the Board is 
compelled to remand again the claim for compliance with those 
instructions.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should arrange for the 
Veteran's claims folder to be reviewed by 
a VA examiner for the purpose of preparing 
a medical opinion that addresses whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the Veteran's basal cell 
carcinoma of the right temple began during 
service or is otherwise related to his 
period of service.  A copy of the claims 
folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  Based on a review 
of the claims folder and the examination 
findings, including the service treatment 
records, private treatment reports, and 
April 2006 and November 2008 VA 
examinations, the examiner should opine 
whether it is at least as likely as not 
that the Veteran's basal cell carcinoma of 
the right temple began during or is 
otherwise related to his period of service 
(January 1979 to December 1986 and March 
1988 to March 2000), to include the April 
1998 diagnosis of sebaceous keratosis and 
records dated in April 1999 and May 1999 
referencing the fact that the Veteran had 
precancerous lesions removed in the prior 
year.  The Board is also interested in 
ascertaining the relationship, if any, 
between the Veteran's sun exposure during 
that period of time and his basal cell 
carcinoma of the right temple.

2.  The RO/AMC should also arrange for the 
Veteran's claims folder to be reviewed by 
a VA examiner for the purpose of preparing 
a medical opinion that addresses whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that the Veteran's cardiac 
disability (to include coronary artery 
disease and the July 2004 myocardial 
infarction) is proximately due to or the 
result of his hypertension.  Additionally, 
the examiner should provide an opinion on 
whether the Veteran's cardiac disability 
began during service or is otherwise 
related to his period of service as 
opposed to some other factor or factors.  
A copy of the claims folder and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  Based on a review of the 
claims folder and the examination 
findings, including the service treatment 
records, private treatment reports, and 
November 2008 and April 2009 VA 
examinations, the examiner should opine as 
to whether the Veteran's cardiac 
disabilities, to include his July 2004 
myocardial infarction or coronary artery 
disease, is proximately due to or the 
result of his hypertension. Additionally, 
the examiner should opine whether it as at 
least as likely as not that the Veteran's 
current cardiac disabilities (to include 
myocardial infarction and coronary artery 
disease) began during or are otherwise 
related to his period of service as 
opposed to some other factor or factors.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.) 

3.  Thereafter, the RO/AMC should review 
the claims folder to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO/AMC should 
then readjudicate the claim on appeal.  If 
any benefit sought remains denied, the 
RO/AMC should issue an appropriate SSOC 
and provide the Veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. BUSH 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


